Electronically Filed
                                                          Supreme Court
                                                          SCAD-12-0001113
                                                          09-JUL-2013
                                                          09:14 AM
                           SCAD-12-0001113


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


             OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                 vs.


                    GREG I. NISHIOKA, Respondent.



                          ORIGINAL PROCEEDING

                    (ODC 12-014-9030, 12-035-9051,

                12-048-9064, 12-049-9065, 12-050-9066)


                                ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


            Upon consideration of the record in Office of


 Disciplinary Counsel v. Nishioka, SCAD-12-0001113, this court


 makes the following findings and conclusions by clear and


 convincing evidence.   On February 11, 2013, this court allowed


 Respondent Greg Nishioka to resign in lieu of discipline,


 effective March 13, 2013, required him to surrender to the court


 clerk his license to practice law, and to file, by March 25,


 2013, a certificate of compliance with his disbarment, pursuant


 to Rule 2.16(d) of the Rules of the Supreme Court of the State of


 Hawai'i.   The order was served electronically the same day upon

 Respondent Nishioka’s attorney in the matter.   In the light of

his failure to timely return his law license and to file the


required affidavit of compliance, this court, on April 5, 2013,


entered an order to show cause upon Respondent Nishioka, to which


Respondent Nishioka untimely responded on April 29, 2013, failing


therein to explain his continued failure to file the affidavit of


compliance required by RSCH Rule 2.16(d).   Subsequently, on 


May 10, 2013, this court imposed sanctions of $50.00 upon


Respondent Nishioka, requiring he submit proof of payment with


the clerk by May 20, 2013, and warning him that failure to pay


the sanctioned imposed or further failure to file the affidavit


of compliance could result in further sanctions.   The order for


sanctions was served upon Nishioka’s attorney by electronic means


the same day.   As of the date of entry of this order, Nishioka


has failed to file the affidavit of compliance or to submit proof


he has paid the sanction imposed by this court’s May 10, 2013


order.   As such, this court, pursuant to RSCH Rules 2.14(d) and


Rule 2.20(a), finds and concludes Respondent Nishioka, is “an


attorney [who] has been . . . disbarred and has not comp[li]ed


with [RSCH] Rule 2.16.”   Therefore,


          IT IS HEREBY ORDERED that Respondent Nishioka shall,


within 10 days of the date of service of this order upon him,


submit to this court an affidavit demonstrating any good cause as


to why his legal practice, including its files and client trust


accounts, should not be placed under a trusteeship, pursuant to



                                 2

RSCH Rule 2.20.   Respondent Nishioka is hereby notified that


failure to timely respond shall be deemed an acquiescence to such


a trusteeship.


          IT IS FURTHER ORDERED that ODC shall attempt to serve a


copy of this order upon Respondent Nishioka both personally and


by certified or registered mail and shall submit to this court


within 20 days after the date of entry of this order an affidavit


detailing its efforts at such service and the outcome.


          IT IS FINALLY ORDERED that ODC shall submit to this


court, within 20 days after the date of entry of this order, the


nomination of a trustee, pursuant to RSCH Rule 2.20, of a


responsible person, including an assistant disciplinary counsel


from its offices, to assume said trusteeship should it be


necessary.


          DATED: Honolulu, Hawai'i, July 9, 2013

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Simeon R. Acoba, Jr. 


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack





                                 3